Exhibit 10.27
 
 
RAYMOND JAMES FINANCIAL, INC.
 
2012 STOCK INCENTIVE PLAN
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Grantee’s Name and Address:
  John Carson         4070 Grandview Ave.         Memphis, TN  38111 



You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Raymond James Financial, Inc. 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”) attached hereto, as follows.  Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.


Date of Award
    April 20, 2012      
Vesting Date
    April 20, 2015      
Total Number of Restricted Stock Units Awarded (the “Units")
    99,686



Restricted Period:


Subject to satisfaction of the Retained Revenue Performance Metric, and subject
to the limitations set forth in this Notice, the Agreement and the Plan, the
Units will “vest” in accordance with the schedule below (the “Restricted
Period”).
 
For purposes of clarity, if the Retained Revenue Performance Metric is not
satisfied, no portion of the Units will vest, and the Award will lapse without
expiration of the Restricted Period.  For purposes of this Agreement, the
Retained Revenue Performance Metric shall be deemed satisfied if, as determined
by the Committee, during the Grantee’s Continuous Service the “Retained Revenue”
results for the lines of business identified  in Sections 2.3(a)(i), (ii) and
(iii) of the Stock Purchase Agreement between Regions Financial Corporation and
Raymond James Financial, Inc., dated January 11, 2012 (the “SPA”) in the
aggregate equal or exceed for the Performance Period ending on the “Purchase
Price Measurement Date” (as defined in the SPA)  seventy-two percent (72%) of
the “2011 Gross Revenues” as defined in Section 2.3(b)  of the SPA.
 
100% of the unvested Units subject to the Award shall vest on the third
anniversary of the  Vesting Commencement Date and the Restricted Period will
expire.
 
Notwithstanding the foregoing, the Award shall be subject to the following
accelerated vesting provisions:
 
·  
In the event of the Grantee’s death, 100% of the unvested Units subject to the
Award shall vest immediately prior to the Grantee’s death and the Restricted
Period will expire.

 
·  
In the event of a Corporate Transaction or Change in Control, the Units will be
subject to the terms and conditions of Section 11 of the Plan.

 

 
162

--------------------------------------------------------------------------------

 



Except as provided above or provided in Section 11 of the Plan, vesting shall
cease upon the date the Grantee incurs a Separation from Service for any reason
(including due to retirement under any plan or program maintained by the Company
or a Related Entity) other than as a result of (a) the termination by the
Company or a Related Entity of the Grantee’s Continuous Service other than for
Cause (as defined below), (b) the termination by the Grantee of the Grantee’s
Continuous Service for Good Reason (as defined below) or (c) the termination of
the Grantee’s Continuous Service due to Disability, and any unvested Units held
by the Grantee (and any dividend equivalents credited in respect of such Units)
immediately upon such Separation from Service shall be forfeited and deemed
reconveyed to the Company and the Company shall thereafter be the legal and
beneficial owner of such reconveyed Units and shall have all rights and interest
in or related thereto without further action by the Grantee.  For the purposes
of this paragraph, “Good Reason” and “Cause” shall have the meanings ascribed
thereto in the Employment Agreement, entered into January 11, 2012, between the
Grantee and the Company, as may be amended from time to time (the “Employment
Agreement”), and the definition of “Cause” and the definition of “Good Reason”
in the Plan shall not apply.  In the event of (a) the termination by the Company
or a Related Entity of the Grantee’s Continuous Service other than for Cause,
(b) the termination by the Grantee of the Grantee’s Continuous Service for Good
Reason or (c) the termination of the Grantee’s Continuous Service due to
Disability, the unvested Units subject to the Award shall vest and the
Restricted Period shall expire on the schedule vesting date set forth above only
if (a) the Grantee shall have complied with the Non-Competition and
Non-Solicitation provisions set forth in Section 10 of the Employment Agreement
for the applicable term of such provisions and (b) such termination occurs
during the Employment Term (as defined in the Employment Agreement).  For the
avoidance of doubt, the release requirements set forth in Section 8 of the
Employment Agreement shall apply to this Award.
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
 
In the event of the Grantee’s change in status from Employee or Independent
Contractor to Director, Employee or Independent Contractor, as applicable, the
determination of whether such change in status results in a Separation from
Service will be determined in accordance with Section 409A.
 
During any authorized leave of absence, the vesting of the Units as provided in
the schedule set forth above shall be suspended (to the extent permitted under
Section 409A) and the duration of such suspension will parallel the duration of
the leave of absence under the Company’s then effective leave of absence
policy.  The Restricted Period applicable to the Units shall be extended by the
length of the suspension.  Vesting of the Units shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity; provided, however, that if the leave of absence exceeds six (6)
months, and a return to service upon expiration of such leave is not guaranteed
by statute or contract, then (a) the Grantee shall be deemed to have incurred a
Separation from Service on the first date following such six-month period and
(b) the Grantee will forfeit the Units that are unvested on the date of such
separation.  An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government).  Notwithstanding the foregoing, with respect to a leave of absence
due to any medically determinable physical or mental impairment of the Grantee
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
the Grantee to be unable to perform the duties of the Grantee’s position of
employment or substantially similar position of employment, a twenty-nine (29)
month period of absence shall be substituted for such six (6) month period
above.
 

 
163

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
 
RAYMOND JAMES FINANCIAL, INC.
a Florida corporation
   
By:
 /s/ J. P. Julien    
Its:
Executive Vice President - Finance,
Chief Financial Officer and Treasurer
   



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE AT ANY TIME, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

 
164

--------------------------------------------------------------------------------

 

Grantee Acknowledges and Agrees:
 


 
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or such other website designated by the Company and communicated to the
Grantee.  By signing below and accepting the grant of the Award, the Grantee:
(i) consents to access electronic copies (instead of receiving paper copies) of
the Plan Documents via the Company’s intranet or such other website designated
by the Company and communicated to the Grantee if and when the Company begins
providing the Plan Documents electronically; (ii) represents that the Grantee
has access to paper copies of the Plan Documents; and (iii) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
 
The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system if and when such system is established and maintained by the
Company or a third party designated by the Company.
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Committee in accordance with Section 10 of the Agreement.  The
Grantee further agrees that, in accordance with Section 11 of the Agreement, any
claim, suit, action, or proceeding arising out of or relating to the Notice, the
Plan or this Agreement shall be governed by and subject to the terms and
conditions of the Arbitration Agreement entered into by and between the Grantee
and the Company.  The Grantee further agrees to notify the Company upon any
change in his or her residence address indicated in this Notice.
 
Date:
  May 7, 2012     /s/ John C. Carson Jr.      
Grantee’s Signature
Grant Date:
  April 20, 2012     John C. Carson Jr.      
Grantee’s Printed Name
                4070 Grandview Ave.      
Address
                Memphis, TN  38111      
City, State & Zip

 
 
165
 
 

--------------------------------------------------------------------------------

 
 

RAYMOND JAMES FINANCIAL, INC.


2012 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
1. Issuance of Units.  Raymond James Financial, Inc., a Florida corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Raymond James Financial, Inc. 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”), which is incorporated
herein by reference.  Unless otherwise provided herein, the terms in this
Agreement shall have the same meaning as those defined in the Plan.
 
2. Transfer Restrictions.  The Units (and any dividend equivalents credited in
respect of such Units) may not be transferred in any manner other than by will
or by the laws of descent and distribution.
 
3. Conversion of Units and Issuance of Shares.
 
(a) General.  Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon
vesting.  Immediately thereafter, or as soon as administratively feasible, the
Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations.  Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.  Notwithstanding the foregoing,
if the Award is subject to Section 409A, the relevant number of Shares shall be
issued in accordance with Treasury Regulation Section 1.409A-3(d), as may be
amended from time to time.
 
(b) Delay of Conversion.  The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law.  For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
 
(c) Delay of Issuance of Shares.  Any Shares to which the Grantee would
otherwise be entitled during the six (6) month period following the date of the
Grantee’s Separation from Service will be issuable on the first business day
following the expiration of such six (6) month period, unless the Grantee dies
during such six (6) month period, in which case, the Shares will be issued to
the Grantee’s estate as soon as practicable following his or her death.  For
purposes of clarity, this Section 3(c) shall not otherwise supersede the
Retirement provision set forth in the Notice and, to the extent such provision
applies, any Shares to which the Grantee is entitled on the one-year anniversary
of the Grantee's Retirement will be settled in accordance therewith.
 
4. Dividend Equivalents.  In the event the Company declares a cash or stock
dividend on its Common Stock prior to the earlier of the date the Award is
settled in full or terminates, dividend equivalents will be credited in respect
of any outstanding Units.  Such dividend equivalents may be paid in cash or
converted as of the date the Restricted Period expires and lapses (the
“Conversion Date”) into Shares, the number of which shall be determined as
follows: (1) if the Company declares and pays a cash dividend, the number of
additional Shares that will be issuable upon the Conversion Date shall be equal
to the quotient obtained by dividing (i) the aggregate amount or value of the
dividends paid with respect to that number of Shares equal to the number of
Units subject to the Award as of the date or dates the dividends were paid by
the Company to the Company’s shareholders by (ii) the Fair Market Value per
Share on the Conversion Date, rounded down to the nearest whole Share; or (ii)
or if the
 

 
166

--------------------------------------------------------------------------------

 

 
 
Company declares and pays a stock dividend, the number of additional Shares that
will be issuable upon the Conversion Date shall be equal to the number of Shares
distributed with respect to the Shares underlying the Units as of the date or
dates the dividends were paid by the Company to the Company’s shareholders,
rounded down to the nearest whole Share.  The dividend equivalents will be
subject to all of the terms and conditions of the Award, including that the
dividend equivalents will vest and become payable upon the same terms and at the
same time as the Units to which they relate.
 
5. Right to Shares.  Except as provided in Section 4, the Grantee shall not have
any right in, to or with respect to any of the Shares (including any voting
rights) issuable under the Award until the Award is settled by the issuance of
such Shares to the Grantee.
 
6. Recoupment Policy.  Without limiting the generality of any other provision
herein regarding the Grantee’s understanding of and agreement to the terms and
conditions of the Notice, the Agreement and the Plan, by signing the Notice, the
Grantee specifically acknowledges that he or she has read and understands the
Raymond James Financial, Inc. Compensation Recoupment Policy, as may be amended
from time to time (the “Policy”), and agrees to the terms and conditions of the
Policy, including but not limited to the forfeiture and recoupment provisions of
Sections 2 and 3 of the Policy.
 
7. Taxes.
 
(a) Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company
nor any Related Entity makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.
 
(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation through:
 
(i) Share Withholding. If permissible under Applicable Law, the Company will, at
the Grantee’s election, withhold from those Shares otherwise issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation.  The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees that, prior to any event in
connection with the Award that the Company determines may result in any Tax
Withholding Obligation, the Grantee must arrange for the satisfaction of any
amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above through his or her Raymond James brokerage
account. Said brokerage account shall contain sufficient funds or margin
availability to satisfy the portion of the Grantee’s Tax Withholding Obligation
that is not satisfied by the withholding of Shares, and the Grantee hereby
authorizes and directs the Company or any Related Entity to debit his or her
Raymond James brokerage account by such amount.
 
(ii) By Other Means.  If the Grantee does not elect to satisfy the Tax
Withholding Obligation pursuant to Section 7(b)(i) above or Share withholding is
not permissible under Applicable Law, the Grantee will arrange for the
satisfaction of the Tax Withholding Obligation through his or her Raymond James
brokerage account. Said brokerage account shall contain sufficient funds or
margin availability to satisfy the Grantee’s Tax Withholding Obligation, and the
Grantee hereby authorizes and directs the Company or any Related Entity to debit
his or her Raymond James brokerage account by such amount.
 

 
167

--------------------------------------------------------------------------------

 

 
 
8. Entire Agreement; Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and, subject to Section 16, may not be modified adversely to the
Grantee’s interest except by means of a writing signed by the Company and the
Grantee.  These agreements are to be construed in accordance with and governed
by the internal laws of the State of Florida without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of Florida to the rights and duties of
the parties.  Should any provision of the Notice or this Agreement be determined
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
 
9. Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
10. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Committee.  The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.
 
11. Arbitration Agreement.  The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 2 (the “parties”) agree that any claim, suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be governed by and subject to the terms and conditions of the
Arbitration Agreement entered into by and between the Grantee and the Company.
 
12. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
13. Nature of Award.  In accepting the Award, the Grantee acknowledges and
agrees that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
 
(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Units, or benefits in lieu of Units,
even if Units have been awarded repeatedly in the past;
 
(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
 
(d) the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
 
(e) in the event that the Grantee is not an employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
 
(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 

 
168

--------------------------------------------------------------------------------

 

 
 
(g) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from the Grantee’s
termination by the Company or any Related Entity (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Award, the Grantee irrevocably releases the Company and any Related
Entity from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Notice, the Grantee shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement;
 
(h) subject to the terms of the Notice, in the event of the Grantee’s Separation
from Service (whether or not in breach of local labor laws), the Grantee’s right
to receive Awards under the Plan and to vest in such Awards, if any, will
terminate effective as of the date that the Grantee is no longer providing
services and will not be extended by any notice period mandated under local law
(e.g., providing services would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of the
Grantee’s Separation from Service (whether or not in breach of local labor
laws), the Committee shall have the exclusive discretion to determine when the
Grantee is no longer providing services for purposes of this Award;
 
(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the underlying Shares; and
 
(j) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
 
14. Data Privacy.
 
(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.
 
(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
 
(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan.  The Grantee understands that the recipients of the Data may be
located in the Grantee’s country, or elsewhere, and that the recipients’ country
may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative.  The Grantee understands,
however, that refusal or withdrawal of consent may affect the
 

 
169

--------------------------------------------------------------------------------

 



Grantee’s ability to participate in the Plan.  For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.
 
15. Language.  If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by Applicable Law.
 
16. Amendment and Delay to Meet the Requirements of Section 409A.  The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A as the
Company deems appropriate or advisable.  In addition, the Company makes no
representation that the Award will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to the Award or to mitigate
its effects on any deferrals or payments made in respect of the Units.  The
Grantee is encouraged to consult a tax adviser regarding the potential impact of
Section 409A.
 
END OF AGREEMENT
 


 


 

 
170
 
